Order entered April 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00388-CV

                               ERNEST K. BANKAS, Appellant

                                                V.

                               MAUREEN BANKAS, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-13471

                                            ORDER
       Before the Court is appellant’s April 20, 2015 “Plea for an Extension.”            Because

appellant’s brief is attached to this document, we treat it as a motion for an extension of time to

file a brief. Because the clerk’s record has not yet been filed, we DENY appellant’s motion as

premature.

       The clerk’s record is past due. Appellant has filed an affidavit of indigence. A hearing

on the contest to the affidavit is scheduled for April 23, 2015. We ORDER Felicia Pitre to file

by APRIL 29, 2015, a supplemental clerk’s record containing the trial court’s order on the

contest.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Mary Brown, Judge of the 301st Judicial District Court, Felicia

Pitre, counsel for appellee, and by first-class mail to appellant.

                                                       /s/     ELIZABETH LANG-MIERS
                                                               JUSTICE